PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Harin D. Sarda, et al. 
Application No. 16/184,988
Filed: November 8, 2018
For: SYSTEM AND METHOD FOR FIRST TIME AUTOMATIC ON-BOARDING OF WI-FI ACCESS POINT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed January 25, 2021, under the provisions of 37 CFR 1.137(a) 
to revive the above-identified application. 

  
The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee and file declarations on or before December 21, 2020, as required by the Notice of Allowance and Fee(s) Due and Notice Requiring Inventor’s Oath or Declaration mailed September 21, 2020. Accordingly, the date of abandonment of this application is December 22, 2020.  A Notice of Abandonment was mailed on January 7, 2021.  
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form the $1,000.00 issue fee and executed declarations; (2) the petition fee of $2,100.00; (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1058.  
Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.
 

/Angela Walker/
Angela Walker/
Paralegal Specialist
Office of Petitions